Case 2:21-cv-00678-JS-AYS Document 66-10 Filed 05/27/21 Page 1 of 4 PageID #: 1143




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK



   In re HAIN CELESTIAL HEAVY
   METALS BABY FOOD LITIGATION

   This Document Relates To                              Case No.: 2:21-CVcv-0687-JS-AYS
   ALL ACTIONS


                [PROPOSED] ORDER APPOINTING LEADERSHIP COUNSEL

          WHEREAS, on May 13, 2021, this Court entered its Consolidation Order requesting

  submissions from counsel interested in a leadership role and having considered the applications

  of counsel and all of the factors identified in the Manual for Complex Litigation (Fourth),

  Federal Rule of Civil Procedure 23(g), and other accepted guidance respecting appointment of

  leadership counsel in cases of this kind, the Court issues the following Order (1) establishing

  plaintiffs’ leadership structure; (2) appointing counsel to designated leadership roles in this

  litigation; and (3) assigning plaintiffs’ leadership duties:

  A.      PLAINTIFFS’ CO-LEAD COUNSEL

          The following are appointed as Co-lead Counsel for plaintiffs:

                  Melissa R. Emert (Kantrowitz, Goldhamer & Graifman, P.C.)

                  Michael R. Reese (Reese LLP)

          The duties and responsibilities of Co-Lead Counsel are as follows:

          1.      Determine (after such consultation with members of Plaintiffs’ Executive
                  Committee and other counsel as may be appropriate) and present (in pleadings,
                  motions, briefs, oral argument, or such other fashion as may be appropriate,
                  personally or by a designee) to the Court and opposing parties the position of the
                  plaintiffs on all matters arising during pretrial (and if appropriate, trial)
                  proceedings.

          2.      Initiate, coordinate, and conduct all pretrial discovery on behalf of plaintiffs in this
                  consolidated litigation.
                                                     1
Case 2:21-cv-00678-JS-AYS Document 66-10 Filed 05/27/21 Page 2 of 4 PageID #: 1144




        3.    Examine witnesses and introduce evidence at hearings on behalf of plaintiffs.

        4.    Seek the assistance of other plaintiffs’ counsel, including but not limited to those
              on the Executive Committee, in performance of all work necessary for the
              prosecution of the case, including investigation, research, briefing, and discovery,
              with particular attention to the efficient use of the resources of the other plaintiffs’
              counsel in a manner commensurate with those lawyers’ resources and experience,
              and in a manner to ensure efficiency and effectiveness.

        5.    Make all work assignments on behalf of plaintiffs in a manner to promote the
              orderly and efficient conduct of this litigation and to avoid unnecessary duplication
              and expense.

        6.    Direct and execute on behalf of plaintiffs the filing of pleadings and other
              documents with the Court.

        7.    Accept service of pleadings and other papers on behalf of plaintiffs.

        8.    Appear at all hearings and conferences regarding the case as most appropriate for
              effective and efficient presentation.

        9.    Negotiate and enter into stipulations and agreements with opposing counsel as
              necessary throughout the litigation.

        10.   Consult with and employ experts.

        11.   Call meetings of counsel for plaintiffs for any appropriate purpose, including
              coordinating responses to questions of other parties or of the Court. Initiate
              proposals, suggestions, schedules, and any other appropriate matters pertaining to
              pretrial proceedings.

        12.   Prepare and distribute periodic status reports to the Court as requested and to the
              parties.

        13.   Act as spokespersons for all plaintiffs with defendants and the Court, subject to the
              right of other plaintiffs’ counsel to present non-repetitive individual or different
              positions.

        14.   Conduct settlement negotiations on behalf of all plaintiffs.

        15.   Assess members of the Executive Committee, Liaison Counsel, and other counsel
              performing work, payments to be made into a “Shared Cost” Fund in amounts and
              at times determined to be necessary and appropriate in consultation with Members
              of the Executive Committee.



                                                 2
Case 2:21-cv-00678-JS-AYS Document 66-10 Filed 05/27/21 Page 3 of 4 PageID #: 1145




         16.     Develop and recommend for the Court’s approval practices and reporting
                 procedures pertaining to attorneys’ fees and expenses and, on an ongoing basis,
                 monitor and administer such procedures.

         17.     Otherwise direct, coordinate, and supervise the prosecution of plaintiffs’ claims in
                 the consolidated action and perform such other duties as may be needed to proper
                 coordination of plaintiffs’ pretrial activities and prosecution of the claims or as may
                 be further directed by the Court.

  B.     PLAINTIFFS’ EXECUTIVE COMMITTEE

         The following are appointed to the Plaintiffs’ Executive Committee:

                 1.      Gayle M. Blatt (Casey Gerry Schenk Francavilla Blatt & Penfield LLP)

                 2.      Jeffrey S. Goldenberg (Goldenberg Schneider, LPA)

                 3.      Gary E. Mason (Mason Lietz & Klinger LLP)

                 4.      Charles E. Schaffer (Levin Sedran & Berman LLP)

                 5.      Jon Shub (Shub Law Firm LLC)

         The Executive Committee shall operate under the direction of Lead Counsel and shall

  consult with and assist Lead Counsel in all aspects of the case.

  C.     PLAINTIFFS’ LIAISON COUNSEL

         The following is appointed as Liaison Counsel:

                 Jason P. Sultzer (The Sultzer Law Group P.C.)

         The duties and responsibilities of liaison counsel are:

         1.      Liaison counsel shall be authorized to receive orders and notices from the JMPL
                 pursuant to Rule 5.2 of the Panel’s Rules of Procedure, and from this Court, on
                 behalf of all parties.

         2.      To the extent such orders and notices are not available electronically to all parties,
                 prepare and transmit copies of such orders and notices to such parties.

         3.      Maintain complete files with copies of all documents served upon liaison counsel
                 and make such files available to parties upon request.

         4.      Other responsibilities as may be deemed appropriate by Co-Lead Counsel including
                 but not limited to the establishment of a document depository (real or virtual)
                                                   3
Case 2:21-cv-00678-JS-AYS Document 66-10 Filed 05/27/21 Page 4 of 4 PageID #: 1146




                 available to participating plaintiffs’ counsel, scheduling leadership meetings and
                 keeping minutes thereof, preparing agendas for status conferences and/or reporting
                 on the status of the case as requested by the Court, and performing other necessary
                 administrative or logistic functions for the effective and efficient functioning of the
                 action.

  D.     ADDITIONAL MATTERS

         1.      Personal Appointments. The appointment to Leadership positions are of a personal

  nature. Accordingly, the appointee may not substitute others to perform the functions indicated.

  This is not intended to prevent the appointee from delegating tasks or making assignments of

  particular work. The task, however, must remain under the appointee’s supervision and

  responsibility and the appointee may not transfer responsibility to another without prior Court

  approval.

         2.      Procedure for Fees and Expenses. After consultation with Executive Committee

  Members and others as appropriate, Co-Lead Counsel shall submit a recommendation for

  monitoring and documenting costs and the computing of potential class action time including

  timekeeping, submission of records, and other procedures applicable to attorneys’ fees and

  expenses.

         3.      Proposed Agendas. In advance of each status conference, Plaintiffs’ Lead Counsel

  and counsel for defendant will meet and confer regarding the agenda for the conference. No later

  than five (5) calendar days prior to each status conference, counsel will file a joint notice setting

  out the proposed agenda and the parties’ joint and/or respective positions.


         IT IS SO ORDERED.

  Dated this ___ day of____ , 2021 at Central Islip, New York.



                                        JOANNA SEYBERT
                                        United States District Judge
                                                   4
